Citation Nr: 0008729	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-12 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for foot fungus.

4.  Entitlement to a compensable evaluation for a bilateral 
hearing loss disability.

5.  Entitlement to a compensable evaluation for tinea 
corporis.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to April 
1977.

This appeal arose from a June 1998 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied increased 
evaluations for the service-connected bilateral hearing loss 
and tinea corporis.  In July 1998, the RO issued a decision 
which denied service connection for knee disorders and foot 
fungus.  

The issues of entitlement to increased evaluations for the 
service-connected bilateral hearing loss and tinea corporis 
will be subject to the attached remand.


FINDING OF FACT

The veteran has not been shown to suffer from bilateral knee 
disorders or foot fungus which can be related to his period 
of service.


CONCLUSION OF LAW

The veteran's claims for service connection for a right knee 
disorder, a left knee disorder and foot fungus are not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303(b) (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter "the Court"), has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498. 


FACTS

Right knee

The veteran's service medical records indicate that he was 
seen on October 10, 1973 for complaints of right knee pain.  
He stated that he had jumped and twisted the knee the day 
before; the pain had increased that morning.  The objective 
examination noted questionable effusion; full range of 
motion; medial and lateral joint line pain; and stable 
ligaments.  An x-ray revealed an old stress fracture with 
callous on the medial posterior tibia.  The impression was 
probable sprain of the right knee and possible medial and 
lateral meniscus tear.  During a March 1976 periodic 
examination, he checked "yes" next to trick or locked knee; 
the objective examination was normal.  At the time of the 
March 1977 separation examination, he denied any knee trouble 
and the objective examination was within normal limits.

The post-service records, which included VA outpatient 
treatment records developed between May 1986 and August 1998 
made no reference to any right knee complaints or disability.


Left knee

The veteran's service medical records made no reference to 
any complaints of or treatment for a left knee condition.  
The separation examination conducted in March 1977 was 
completely normal.  The post-service records also contain no 
mention of any left knee disorder.


Foot fungus

The veteran's service medical records made no reference to 
any complaints of or treatment for fungus of the feet.  The 
separation examination conducted in March 1977 was completely 
negative, noting that his feet and skin were normal.  There 
was a reference in May and June 1998 VA outpatient treatment 
records of toenail fungus.


ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

In regard to the claim for service connection for a right 
knee disorder, it is noted that the veteran did injure this 
knee in service; thus, one element of the Caluza test for 
well groundedness, the presence of an injury in service, has 
been established.  However, the question remains as to 
whether this injury resulted in the development of a chronic 
right knee disability.  After a careful review of the 
pertinent evidence, it is found that such "chronicity" has 
not been established.  Following his 1973 treatment, the 
veteran was not seen for right knee complaints during the 
remainder of his service, except for one subjective complaint 
during a March 1976 periodic examination (the objective 
examination was completely within normal limits).  
Significantly, the separation examination of March 1977 was 
negative for objective findings of a knee disorder.  In 
addition, the post-service records contain no mention of a 
right knee disability.  Therefore, the silence of these 
records argues against finding that the acute right knee 
injury noted in service resulted in the development of a 
chronic right knee disorder.  While the veteran believes that 
such a chronic disability has resulted, he is not competent, 
as a layperson, to render such a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Despite the fact that the veteran has not established 
chronicity, his claim could still be well grounded "if the 
condition is observed in service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  See Savage, 
supra.  The evidence in this case, does show that a condition 
(an injury to the right knee) was noted in service.  However, 
there has been no evidence offered of continuity of 
symptomatology.  Clearly, based upon the above, the claim for 
service connection for a right knee disability cannot be 
found to be well grounded.

In regard to the claim for service connection for a left knee 
disability, it is noted that there is no evidence of any 
current disability.  The evidence is completely silent as to 
the existence of any left knee condition.  Moreover, there is 
no suggestion in the objective records of the existence of 
left knee injury or disease in service.  In the absence of 
any evidence of the existence of a disease or injury in 
service and of a current disability, the claim cannot be 
found to be well grounded.

Finally, the veteran has requested that service connection be 
awarded to fungus of the feet.  The objective evidence of 
record does indicate that he was diagnosed with toenail 
fungus in May and June 1998.  Thus, the existence of a 
current disability has been shown.  However, there is no 
evidence that any fungal condition of the feet was present in 
service, nor is there any indication that his current 
condition is in any way related to his period of service.  
Therefore, this claim is also not well grounded.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for a right knee disorder, a left knee 
disorder and foot fungus is denied.


REMAND

The veteran has contended that his service-connected 
bilateral hearing loss and tinea corporis are more disabling 
than the current disability evaluations would suggest.  
Therefore, he believes that increased evaluations should be 
assigned.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain all relevant treatment records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).

In January 1999, the veteran submitted correspondence in 
which he indicated that he had been evaluated by the South 
Carolina Vocational Rehabilitation Disability Determination 
Division.  Since it is possible that this determination could 
have included an evaluation of his service-connected hearing 
loss and tinea corporis, it is found that these records 
should be obtained prior to a final determination of the 
veteran's claim.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that he sign and return a consent 
form authorizing the release of the 
records held by the South Carolina 
Vocational Rehabilitation services to VA.  
Once this form has been returned, the RO 
should contact the South Carolina 
Vocational Rehabilitation Disability 
Determination Division, Unit 4, P.O. Box 
80, West Columbia, South Carolina 29171-
9892 and request that they provide copies 
of the veteran's records to VA.

2.  If, and only if, the above-requested 
records contain information concerning 
his service-connected hearing loss and 
tinea corporis, the RO should afford the 
veteran complete VA audiological and 
dermatological examinations by qualified 
physicians in order to determine the 
current nature and degree of severity of 
the service-connected hearing loss and 
tinea corporis.  All indicated special 
studies deemed necessary should be 
accomplished.  The claims folder must be 
made available to the examiners to review 
in conjunction with the examinations, and 
the examiners are asked to indicate in 
the examination reports that the claims 
file has been reviewed.  

3.  The RO should then readjudicate the 
claims of entitlement to compensable 
evaluations for the service-connected 
bilateral hearing loss and tinea 
corporis.  If the decisions remain 
adverse to the appellant, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case, and an opportunity to respond.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 


- 8 -


